LANDAU, J.A.D.,
(concurring).
I concur with the majority opinion. As my colleagues properly observe, the Legislature added Subsection (g) to N.J.S.A. 2C:7-2 with an expressed purpose of insuring compliance with the requirements of the federal Jacob Wetterling Act, 42 U.S.C.A. § 14071. Subsection (a)(1) of that Act directs the Attorney General of the United States to establish guidelines for State programs that require [inter alia]—
(A) a person who is convicted of a criminal offense against a victim who is a minor or who is convicted of a sexually violent offense to register a current address for the time period specified in subparagraph (A) of subsection (b)(6) of this section:
Compliance with the guidelines is necessary in order to avoid loss of substantial federal funding, 42 U.S.C.A 14071(g)(2)(A).
The relevant excerpt from the Attorney General’s Guidelines is quoted in the majority opinion. Those guidelines, promulgated in January 1999, provide that states are not mandated to require registration for juveniles who are adjudicated delinquents, even if the conduct on which the adjudication is based would give rise to a registration requirement if engaged in by an adult.
I believe it necessary to clarify that, in light of the express purpose for legislative enactment of N.J.SA 2C:7-2(g), the present opinion is correct because it does not conflict with the existing federal guidelines.
*68My concern arises because the “Definitions” section of the Wetterling Act, 42 U.S.CA § 14071(a)(3), designates the kind of offenses against minors for which the Attorney General is required to establish guidelines. Subparagraph (A) defines a “criminal offense against a victim who is a minor,” to include, inter alia, criminal sexual conduct toward a minor; solicitation of a minor to engage in sexual conduct; and any conduct that by its nature is a sexual offense against a minor. Subparagraph (B) defines the term “sexually violent offense” to include aggravated sexual abuse or sexual abuse. Subparagraphs (A) and (B) are set forth below.1
For the purposes of subparagraph (A), perpetrators eighteen years of age or younger are excluded from being considered as having committed a criminal offense when their conduct “is crimi*69nal only because of the age of the victim.” (Emphasis provided.) Moreover, the definition of a “sexually violent offense” in subparagraph (B) contains no such exception directed at the perpetrator’s age. In the cases of both L.E. and R.Q., their offenses, if committed by an adult, would have constituted the crime of second degree sexual assault involving an act of sexual penetration with the use of physical force or coercion. N.J.S.A. 2C:14-2c(l).
I wish to imply no discontent with the present Wetterling guidelines. Indeed, I applaud their policy. The language of the underlying statute, however, causes me to raise the qualifying observation that our opinion should be deemed controlling for future juvenile registrants only so long as those guidelines remain consistent.

 For purposes of this section:
(A) The term "criminal offense against a victim who is a minor” means any criminal offense in a range of offenses specified by State law which is comparable to or which exceeds the following range of offenses:
(i) kidnapping of a minor, except by a parent;
(ii) false imprisonment of a minor, except by a parent;
(iii) criminal sexual conduct toward a minor;
(iv) solicitation of a minor to engage in sexual conduct;
(v) use of a minor in a sexual performance;
(vi) solicitation of a minor to practice prostitution;
(vii) any conduct that by its nature is a sexual offense against a minor; or
(viii) an attempt to- commit an offense described in any of clauses (i) through
(vii), if the State—
(I) makes such an attempt a criminal offense; and
(II) chooses to include such an offense in those which are criminal offenses against a victim who is a minor for the purposes of this section.
For purposes of this subparagraph conduct which is criminal only because of the age of the victim shall not be considered a criminal offense if the perpetrator is 18 years of age or younger.
(B) The term "sexually violent offense" means any criminal offense in a range of offenses specified by State law which is comparable to or which exceeds the range of offenses encompassed by aggravated sexual abuse (as described in sections 2241 and 2242 of Title 18 or as described in the State criminal code) or an offense that has as its elements engaging in physical contact with another person with intent to commit aggravated sexual abuse or sexual abuse (as described in such sections of Title 18 or as described in the State criminal code).